Exhibit 10.2

TERMINATION AGREEMENT

                    This TERMINATION AGREEMENT, dated as of September 13, 2006
(this “Agreement”), is entered into by and between Halo Technology Holdings,
Inc., formerly Warp Technology Holdings, Inc., a Nevada corporation (“Parent”),
UCA Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of
Parent (“Merger Sub”) and Unify Corporation, a Delaware corporation (the
“Company”).  Parent, Merger Sub and the Company are separately referred to
herein as a “Party,” and collectively referred to herein as the “Parties.”

                    WHEREAS, on March 14, 2006 the Parties entered into that
certain Agreement and Plan of Merger (as amended by (i) that certain Amendment
No. 1 to the Merger Agreement among the Parties dated May 24, 2006, and (ii) 
that certain Amendment No. 2 to the Merger Agreement among the Parties dated
July 5, 2006, the “Merger Agreement”);

                    WHEREAS, the respective Boards of Directors of Parent,
Merger Sub and the Company have determined that the merger of Merger Sub with
and into the Company (the “Merger”) pursuant to the Merger Agreement, and the
other transactions contemplated by the Merger Agreement, are no longer
consistent with, and in furtherance of, their respective business strategies and
goals;

                    WHEREAS, the Parties desire to terminate the Merger
Agreement and each of the Parties desires to release the other Parties of their
respective obligations, rights, covenants, and agreements under the Merger
Agreement and in connection with the Merger and such other contemplated
transactions, under the terms and conditions hereof;

                    WHEREAS, each of such respective Boards of Directors of
Parent, Merger Sub and the Company have determined by a vote of at least a
majority of the members of its entire Board of Directors to terminate the Merger
Agreement by mutual consent;

                    NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

          1.       Termination.  Pursuant to Section 8.1(a) of the Merger
Agreement, the Parent, the Merger Sub and the Company hereby mutually consent to
the termination of the Merger Agreement.  The Merger Agreement is hereby void
and there shall be no liability or obligation thereunder on the part of the
Parties or their respective affiliates, officers, directors or stockholders,
except for the liability to pay expenses set forth in Section 3. 

          2.       Release and Waiver. 

                    (a )      Each of the Releasers hereby waives and releases
any right to initiate or prosecute or participate in the initiating or
prosecuting of any and all Claims against or with respect to any of the of the
Releasees, including, without limitation, any and all Claims arising out of or
concerning in any way the Merger Agreement, any transactions contemplated
therein, and any Party’s securities, whether or not any of such Claims are now
existing or hereafter arising.

1




                    (b )      Each of the Releasers hereby releases and forever
discharges all Releasees of and from any and all manner of Claims which the
Releaser now has or may hereafter have against any Releasee arising out of or
concerning in any way the Merger Agreement, any transactions contemplated
therein, and any Party’s securities.

                    (c )      The release and waiver provided for in this
Section 2 (this “Release”) is intended by the Releaser to be as broad as the law
allows and is intended specifically to be a compromise and release generally of
all released Claims of the Releaser against all Releasees, arising out of or
concerning in any way the Merger Agreement, any transactions contemplated
therein, and any Party’s securities. 

                    (d )      Each of the Releasers hereby specifically waives
any purported right to challenge the validity or seek rescission of, or to
vitiate, this Release on the ground that any information was kept concealed from
the Releaser by any of the Releasees, and each of the Releasers agrees that no
remedy shall be available for any such alleged non-disclosure, and that the
right to rescind this Release on any such grounds is hereby expressly waived.
Each of the Releasers specifically acknowledges that they might hereafter
discover facts in addition to or different from those which they now know or
believe to be true with respect to the subject matter of the Claims released,
but nonetheless Releaser shall be deemed to have fully, finally, and forever
settled and released any and all Claims whether known or unknown, suspected or
unsuspected, contingent or non-contingent, which now exist, heretofore have
existed, or may come to exist in the future upon any theory of law or equity now
existing or coming into existence in the future.

          3.       Payment of Expenses.  Notwithstanding the foregoing or any
provision herein to the contrary, Company acknowledges that, pursuant to Section
9.2 of the Merger Agreement, the Company is obligated to pay to the Parent fifty
percent (50%) of the costs of printing the Registration Statement and the Proxy
Materials incurred by Parent, and the Company agrees to pay to the Parent such
amounts promptly upon the presentation by Parent to Company of invoices for such
costs (and, for the avoidance of doubt, the parties agree that the costs of
printing include all costs incurred from the financial printer for preparation,
typeset, and revision of such materials for printing and/or for filing with the
Securities and Exchange Commission (“SEC”) including the SEC’s EDGAR system). 

          4.       Confidentiality.  Notwithstanding any provision herein to the
contrary, the Confidentiality Agreement between Parent and the Company, dated as
of October 2, 2005, remains in full force and effect.

          5.       Miscellaneous.

                    (a )      Expenses.  Except as set forth in Section 3, all
costs and expenses incurred in connection with this Agreement, the Merger
Agreement, and the transactions contemplated hereby and/or thereby shall be paid
by the Party incurring such expense.

                    (b )      Counterparts.  This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart.  A facsimile or electronic transmission of a
signed counterpart of this Agreement shall be sufficient to bind the Party or
Parties whose signature(s) appear thereon.

2




                    (c )      Entire Agreement.  This Agreement constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof,
other than the Confidentiality Agreement between Parent and the Company, dated
as of October, 2005 (which shall survive the execution and termination of this
Agreement).

                    (d )      Governing Law.  This Agreement shall be governed
and construed in accordance with the laws of the State of Delaware, without
regard to any applicable conflicts of law rules.

                    (e )      Enforcement of Agreement.  The Parties agree that
irreparable damage would occur in the event that the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached.  It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions thereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.

                    (f )      Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

                    (g )      Publicity.  Except as otherwise required by law,
none of the Parties shall issue or cause the publication of any press release or
other public announcement with respect to, or otherwise make any public
statement concerning, the transactions contemplated by this Agreement, without
the consent of the other party, which consent shall not be unreasonably withheld
or delayed; provided, however, that each party acknowledges that this Agreement
shall be filed by each party with the SEC in accordance with applicable SEC
rules and regulations.

                    (h )      Benefits.  This Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and assigns.  This Agreement is also for the benefit of third party
“Releasees.

          6.       Definitions.  In addition to any other definitions contained
in this Agreement, the following words, terms and phrases shall have the
following meanings when used in this Agreement.

                    (a )       “Affiliate” has the meaning set forth in Rule
12b-2 of the regulations promulgated under the Securities Exchange Act.

                    (b )       “Claims” shall mean any action or actions, cause
or causes of action, in law or in equity, suits, debts, liens, security
interests, liabilities, claims, demands, damages, punitive damages, losses,
costs, or expenses, and reasonable attorneys’ fees of any nature whatsoever,
including, without limitation, claims based upon breach of fiduciary or other
duty, legal fault, misrepresentation or omission, negligence, offense,
quasi-offense, contract, quasi-contract, appraisal rights under Delaware law, or
any other federal or state law or regulation, or any other

3




theory, or for actions taken or omitted to be taken in regard to the other
Party’s securities, any statements made about the other Party’s securities, or
any appraisal rights, or actions taken or omitted to be taken, whether fixed or
contingent and including known, suspected or Unknown Claims, excluding,
notwithstanding the foregoing, any claim or cause of action made pursuant to the
applicable Releaser’s rights hereunder or any claim or cause of action that
cannot be waived or released under applicable law.

                    (c )       “Releaser” means a Party together with all of its
subsidiaries, successors, assigns, representatives, agents and any and all the
officers, directors, representatives, employees or agents of any of the
foregoing.

                    (d )       “Releasees” means a Party, its subsidiaries,
Affiliates, and any and all of the officers, directors, representatives,
employees, agents, advisors, attorneys, or accountants of any of the foregoing.

                    (e )       “Unknown Claims”  means any and all Claims
including, without limitation, any Claim which the Releaser does not know or
even suspect to exist in its or their favor at the time of the giving of the
Release which, if known by it or them might have affected its or their decision
regarding the Releases. 

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

HALO TECHNOLOGY HOLDINGS, INC.,

 

 

 

 

 

 

 

By:

/s/ Ernest Mysogland

 

 

--------------------------------------------------------------------------------

 

Name: 

Ernest (JR) Mysogland

 

Title: 

Executive Vice President

 

 

 

 

 

 

 

UCA MERGER SUB, INC.

 

 

 

 

 

 

By:

/s/ Ernest Mysogland

 

 

--------------------------------------------------------------------------------

 

Name: 

Ernest Mysogland

 

Title: 

President and Sole Director

 

 

 

 

 

 

 

UNIFY CORPORATION

 

 

 

 

 

 

By:

/s/ Todd E. Wille

 

 

--------------------------------------------------------------------------------

 

Name: 

Todd E. Wille

 

Title:

President and CEO

4